DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:
Claim 16, line 7: a comma should be inserted after “80°”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	No limitations were interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	 “Detector” in claim 16 is not being interpreted under 35 U.S.C. § 112(f) because it comprises a camera, which is sufficient structure, material, or acts for performing the claimed function. 
	“Analysis system” in claim 16 is not being interpreted under 35 U.S.C. § 112(f) because it comprises a processor, which is sufficient structure, material, or acts for performing the claimed function. 
The Examiner notes that “binary large objects” in claim 25 is being interpreted to be a group of pixels, next to each other, with the same characteristics, as indicated in lines 32-33 of page 33 of the Applicant’s specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 recites “a camera and configured to detect polarized light and comprising a camera” in lines 4-5. It is unclear if the recitations of “a camera” are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation will be interpreted to be “a camera and configured to detect polarized light, wherein the 
Claim 16 recites “with skin at a second distance when the sensor is configured on the skin” in lines 7-8. It is unclear what component is at a second distance from the skin. Is the detector at a second distance from the skin? If so, the Examiner suggests amending the recitation in lines 9-10 to be “wherein the skin is at a second distance from the detector when the sensor is configured on the skin”. 
Claim 16 recites “and to detect reflected light from the light sources” in lines 8-9. First, it is unclear what component detects reflected light source light. Is the detector detecting reflected light source light? Additionally, the recitation creates confusion as to whether the light source reflects the light. The Examiner suggests amending the recitation in lines 10-11 to be “wherein the detector is configured to detect light reflected by the skin”.
Claim 16 recites “the light reflected by the light from the light sources” in line 11. It is unclear how light can be reflected by other light. For the purposes of examination, the recitation will be interpreted to be “the light reflected by the skin”. 
Claim 16 recites “and configured to generate a skin sensor value based on an intensity dependent on the light reflected by the light from the light sources along a path between the first area and the second area based on a signal from the sensor” in lines 10-12. The recitation is so grammatically awkward that the meaning is unclear. For example, it is unclear whether the light sources are along a path, and it is unclear how the second area is based on a signal from the sensor. Additionally, there is insufficient antecedent basis for the recitations of “the first area” and “the second area” in the claim. The Examiner suggests deleting the recitation in lines 10-12 and adding “; and the analysis system is configured to generate a skin sensor value based on an intensity of the light reflect by the skin along a path between the first area and the second area.” at the end of the claim.
Claims 17-30 are rejected by virtue of their dependence from claim 16.
Claim 17 recites “a 2D camera” in line 2. Claim 16 recites “a camera” in lines 4-5. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the camera of the detector will be interpreted to comprise a 2D camera. 
Claim 20 recites “the light reflected from the light sources” in line 3. The recitation creates confusion as to whether the light source reflects the light. For the purposes of examination, the recitation will be interpreted to be “the light reflected by the skin”. Claim 21 recites a similarly unclear recitation and is rejected on similar grounds.
Claim 23 recites “an average number of pixels of the image above predefined thresholds weighted with a corresponding pixel intensity, respectively” in lines 2-3. It is unclear how the recitation of “a corresponding pixel intensity, respectively” is related to the previously-recited limitations. What is weighted by the corresponding pixel intensity? Is it (A) the average number of pixels, (B) the pixels of the image, or (C) the predefined thresholds? For the purposes of examination, the recitation will be interpreted to be such that pixels of the image above predefined thresholds are weighted with corresponding pixel intensities to produce weighted pixels, wherein the weighted pixels are averaged. 
Claim 26 recites “a corresponding skin sensor value” in lines 1-2. It is unclear what the skin sensor value corresponds to. 
Claim 26 recites “a sensor signal of the sensor” in line 2. Claim 16 recites “a signal form the sensor” in line 12. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. 
Claim 27 recites “a sensor signal of the sensor” in lines 2-3. Claim 16 recites “a signal form the sensor” in line 12. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. 
Claim 29 recites “light source light” in lines 1-2. Claim 16 also recites “unpolarized visible light” in line 3, which is provided by the light sources in line 3. Therefore the “unpolarized visible light” in claim 16 is also light source light. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in claim 29 will be interpreted to be “the unpolarized visible light”. 
Claim 29 recites “a skin” in line 2. Claim 16 recites “skin” in line 7. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in claim 29 will be “the skin”.
Claim 30 recites “the method according to claim 28” in lines 2-3. There is insufficient antecedent basis for the term. For the purposes of examination, the recitation will be interpreted to be “the method according to claim 29”. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/499,884 (hereinafter “the ‘884 application”) in view of US 2013/0256505 A1 (Gomi). 
With regards to claim 16, claim 12 of the ‘884 application includes a skin parameter measurement system ( Claim 1: “a system comprising a sensor for measuring a skin parameter” indicates the system is for measuring a skin parameter) comprising: a sensor having an optical axis (Claim 1: “the sensor comprising… a detector” and “the detector is configured to detect polarized light, wherein the sensor comprises a polarizer upstream of the detector” which indicates an optical axis), the sensor comprising: at least three spatially separated light sources configured to provide unpolarized visible light (Claim 1: “a plurality of spatially separated light sources configured to provide light source light”; “the plurality of spatially separated light sources comprises at least three light sources”; “visible light source light is unpolarized”), a detector configured to detect unpolarized light (Claim 1: “detector is configured to detect polarized light”) disposed at a first distance from each of the light sources in a range of 10 mm to 80 mm (Claim 1: “a detector configured at a first distance from each of the light sources”; “wherein the first distance is selected form the range of 10-80 mm”), wherein the sensor is configured to provide light from the light sources having an angle of incidence with the optical axis of the sensor in a range of 10° to 80° with skin at a second distance when the sensor is disposed on the skin (Claim 1: “the sensor is configured to provide the light source light with optical axes under an angle of incidence selected from the range of 10-80 with the skin at a second distance”), and to detect reflected light from the light sources (Claim 1: “to detect reflected light source light”); and an analysis system configured to generate a skin sensor value based on an intensity dependent on the light reflected by the light from the light sources along a path between the first area and the second area based on a signal from the sensor (Claim 12: “generate the skin sensor value based on an intensity dependent of the reflected light source light along a path between the first area and the second area”) , wherein: the skin parameter measurement system is configured to create an image of the skin with the detector, the image of the skin comprising a first area where a maximum intensity is sensed and a second area at a first image distance from the first area; the first area and the second area do not overlap (Claim 12: “wherein the system is configured to create an image of the skin with the detector, wherein the image of the skin comprises a first area wherein a maximum intensity is sensed and a second area at a first image distance from the first area, wherein the first area and second area do not overlap).
Claim 12 of the ‘884 application does not include that the at least three spatially separated light sources are driven sequentially. 
In a system reasonably pertinent to the problem of imaging skin (¶¶ [0003]-[0004] of Gomi), Gomi discloses lighting is provided in a plurality of directions in sequence (¶ [0002]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light sources of Claim 12 of the ‘884 application such that they are sequentially driven as taught by Gomi. The motivation would have been to extract more accurate features of the skin surface shape for conducting an analysis (¶ [0002] of Gomi).
Claim 12 of the ‘884 application does not include that the detector comprises a camera. 
In a system reasonably pertinent to the problem of imaging skin (¶¶ [0003]-[0004] of Gomi), Gomi discloses a camera cone 21 comprising an image sensor 25 (Fig. 5 and ¶ [0079]), wherein the image sensor 25 comprises a CMOS, a CCD, or the like (¶ [0098]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detector of Claim 12 of the ‘884 application such that it comprises a camera as taught by Gomi. The motivation would have been to provide structure capable of performing the image detection. 
Claim 12 of the ‘884 application does not include that the analysis system comprises a processor. 
In a system reasonably pertinent to the problem of imaging skin (¶¶ [0003]-[0004] of Gomi), Gomi discloses a systems for performing processing including a computer (¶¶ [0219]-[0221]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis system of Claim 12 of the ‘884 application such that it comprises a processor as taught by Gomi. The motivation would have been to provide structure capable of performing the analysis. 

Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/499,884 (hereinafter “the ‘884 application”) in view of US 2013/0256505 A1 (Gomi), as applied to claim 16 above, and further in view of US 2012/0253224 A1 (Mir) (previously cited) and US 6,571,118 B1 (Utzinger) (previously cited).
With regards to claim 17, claim 12 of the ‘884 application in view of Gomi includes that the detector comprises a 2D camera (¶ [0098] of Gomi discloses a CMOS or CCD), 
Claim 12 of the ‘884 application in view of Gomi does not include that the sensor further comprises a focusing lens configured upstream of the detector. 
In the same field of endeavor of monitoring skin parameters, Mir discloses a  sensor further comprises a focusing lens configured upstream of the detector (Fig. 6 and ¶ [0084] of Mir disclose an optical element 114 including a lens, wherein 114 is upstream of 112). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor of the above combination to incorporate a focusing lens as taught by Mir to condition the image-bearing light from the object field (¶ [0084] of Mir).
The above combination does not include an aperture configured upstream of the detector and upstream of the focusing device, wherein the aperture has a diameter selected from the range of 0.1-0.8 mm, and that the light sources are configured to provide unpolarized white light source light. 
In a related system for spectral analysis, Utzinger discloses providing unpolarized white light source light (Col. 9, lines 48-51). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light sources of the above combination to provide white light source light as taught by Utzinger. The motivation would have been to provide more accurate reflectance measurements and/or to provide improved observation of the measurement sight of the physician (Col. 9, lines 48-51 of Utzinger). 
In the related system for spectral analysis, Utzinger discloses an aperture configured upstream of a detector, wherein the aperture has a diameter selected from the range of 0.1-0.8 mm (Col. 18, lines 18-35 disclose an entrance slit having 250 µm diameter and resulting in a spectral resolution of 5 nm, wherein the light is then provided to a CCD camera 44). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above combination to incorporate an aperture having a 250 µm diameter upstream of the detector as taught by Utzinger. The motivation would have been to provide an improved spectral resolution. 

Claims 18-20, 22, 24-25, and 28-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/499,884 (hereinafter “the ‘884 application”) in view of US 2013/0256505 A1 (Gomi), as applied to claim 16 above, and further in view of US 2012/0253224 A1 (Mir) (previously cited).
With regards to claim 18, the above combination of Claim 12 of the ‘884 application in view of Gomi does not include that the system comprises a skin care device, wherein the skin care device comprises the sensor and the analysis system. 
In the same field of endeavor of monitoring skin parameters, Mir discloses a system comprises a skin care device, wherein the skin care device comprises a sensor and an analysis system (Fig. 2A of Mir depicts the skin testing apparatus 10 comprising the image sensing apparatus 30 and the controller 42. The Examiner asserts that the skin testing apparatus 10 is a skin care device because testing skin is an integral component of caring for skin). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above combination to incorporate the analysis system and the sensor are implemented in a skin care device as taught by Mir. The motivation would have been to provide a more convenient apparatus for use by the patient. 

With regards to claim 19, the above combination of Claim 12 of the ‘884 application in view of Gomi does not include (i) a skin care device, wherein the skin care device comprises the sensor, and (ii) a second device functionally coupled to the skin care device, wherein the second device comprises the analysis system.
In the same field of endeavor of monitoring skin parameters, Mir discloses comprises a skin care device, wherein the skin care device comprises the sensor (Fig. 2A of Mir depicts the skin testing apparatus 10 comprising the image sensing apparatus 30. The Examiner asserts that the image sensing apparatus 30 of the skin testing apparatus 10 is a skin care device because imaging skin is an integral component of caring for skin), and a second device functionally coupled to the skin care device, wherein the second device comprises the analysis system (Fig. 2A of Mir depicts controller 42 functionally coupled to the image sensing apparatus 30). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above combination to incorporate the analysis system and the sensor are implemented in a skin care device as taught by Mir. The motivation would have been to provide a more convenient apparatus for use by the patient.

With regards to claim 20, the above combination of Claim 12 of the ‘884 application in view of Gomi does not include the system is configured to generate the skin sensor value based on a slope of a curve defined by the intensity of the light reflected from the light sources along the path between the first area and the second area.
In the same field of endeavor of monitoring skin parameters, Mir discloses a system configured to generate the skin sensor value based on a slope of a curve defined by the intensity of the reflected light source light along the path between the first area and the second area (¶ [0117] of Mir discloses determining a length of the wheal based on the measurements shown in Fig. 13; the Examiner notes that the length of the wheal of ¶ [0117] is dependent on a derivative (i.e., slope of a curve) of the intensity values of all of the points of Fig. 13, including those along the path between the min and max). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination of the skin parameter of the above combination to incorporate it is based on a derivative of the intensity values as taught by Mir. The motivation would have been to provide a more accurate or more complete diagnostic analysis. 

With regards to claim 22, the above combination of Claim 12 of the ‘884 application in view of Gomi does not include that the system is configured to generate the skin sensor value based on a number of pixels of the image above a predefined threshold.
In the same field of endeavor of monitoring skin parameters, Mir discloses a system configured to generate the skin sensor value based on a number of pixels of the image above a predefined threshold (¶ [0125] of Mir discloses determination of a flare area by applying a suitable threshold to the image such that pixels above the threshold are in one group and pixels below the threshold are outside the group.) It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination of the skin parameter of the above combination to incorporate it is based on the pixel threshold as taught by Mir. The motivation would have been to provide a more accurate or more complete diagnostic analysis.

With regards to claim 24, the above combination of Claim 12 of the ‘884 application in view of Gomi does not include that the system is configured  to generate the skin sensor value based on a relation between an integrated intensity of the first area and the second area.
In the same field of endeavor of monitoring skin parameters, Mir discloses a system configured to generate the skin sensor value based on a relation between an integrated intensity of the first area and the second area (Fig. 13 of Mir depicts the intensity of the first area and the second area integrated into one map, wherein the wheal feature is determined based on the graph). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination of the skin parameter of the above combination to incorporate it is based on the integrated intensity as taught by Mir. The motivation would have been to provide a more accurate or more complete diagnostic analysis.

With regards to claim 25, the above combination of Claim 12 of the ‘884 application in view of Gomi does not include the system is configured to define binary large objects in the image, and wherein the system is configured to generate the skin sensor value based on one or more of average size and maximum size of the binary large objects in the area.
In the same field of endeavor of monitoring skin parameters, Mir discloses system is configured to define binary large objects in the image, and wherein the system is configured to generate the skin sensor value based on one or more of average size and maximum size of the binary large objects in the area (Figs. 18A-18C and ¶ [0125] of disclose determining a binary image based on pixels within groups and calculating a total flare area (i.e., a maximum size)). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination of the skin parameter of the above combination to incorporate it is based on the binary large objects as taught by Mir. The motivation would have been to provide a more accurate or more complete diagnostic analysis.
With regards to claim 28, the above combination of Claim 12 of the ‘884 application in view of Gomi does not include that the polarized light is sequentially detected. 
In the same field of endeavor of monitoring skin parameters, Mir discloses that, in order to provide measurements of the wheal in orthogonal dimension, a second series of images is obtained using illumination from an orthogonal direction, and the logic flow may be duplicated (¶ [0113] of Mir). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image acquisition of the above combination to incorporate that it is sequentially acquired as taught by Mir. The motivation would have been to provide a more accurate or more complete diagnostic analysis.

With regards to claim 29, the above combination of Claim 12 of the ‘884 application in view of Gomi does not include a method of sensing skin gloss, the method comprising providing light source light with the system according to claim 16 to a skin and sensing with the system the reflected light source light reflected at the skin
In the same field of endeavor of monitoring skin parameters, Mir discloses a method of sensing skin gloss (Fig. 10 of Mir depicts a method, wherein ¶ [0111] discloses the determination of luminance of the skin), the method comprising providing light source light with a system to a skin (Fig. 10 of Mir depicts obtaining images, ¶ [0086] of Mir depicts providing light source light to skin)  and sensing with the system the reflected light source light reflected at the skin (¶ [0086] of Mir depicts an image sensor 112 which obtains images based on the reflected light source light). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above combination such that it is used in the method as taught by Mir. The motivation would have been to provide a more accurate or more complete diagnostic analysis of the patient.

With regards to claim 30, the above combination of Claim 12 of the ‘884 application in view of Gomi does not include a tangible, non-transitory computer readable medium that stores instructions, which when executed by a processor, cause the processor to execute the method according to claim 29 
In the same field of endeavor of monitoring skin parameters, Mir discloses a tangible, non-transitory computer readable medium that stores instructions, which when executed by a processor, cause the processor to execute a method (¶ [0077] of Mir discloses an image processing controller 42 which executes a program of stored instructions including the method illustrated and described with reference to Fig. 10). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above combination such that the method is stored in the non-transitory computer readable medium as taught by Mir. The motivation would have been to automate the diagnostic analysis of the patient. 

Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/499,884 (hereinafter “the ‘884 application”) in view of US 2013/0256505 A1 (Gomi), as applied to claim 16 above, and further in view of US 2016/0345818 A1 (Suzuki) (previously cited).
With regards to claim 21, the above combination does not include whether the system is configured to generate the skin sensor value based on an area below a curve defined by the intensity of the reflected light source light along the path between the first area and the second area. 
In a related system for monitoring features based on luminance imaging (Abstract of Suzuki), Suzuki discloses generate a value based on an area below a curve defined by the intensity of the reflected light source light along the path between the first area and the second area (¶ [0024] and Figs. 2A-2C depict calculations of an upper eyelid position based on a luminance profile which includes an area of maximum reflectance; ¶ [0024] discloses calculation of the eyelid position based on a threshold luminance value which is adjusted in value in an adaptive manner from the sum total of luminance values (i.e., an area under the curve of Fig. 2B)). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the boundaries of the skin feature of interest as taught by the above combination to incorporate the method utilizing the threshold as taught by Suzuki. Because both methods are capable of determining edges based on a luminance profile, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

Claim 23 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/499,884 (hereinafter “the ‘884 application”) in view of US 2013/0256505 A1 (Gomi), as applied to claim 16 above, and further in view of US 2010/0210903 A1 (Ishihara) (previously cited)
With regards to claim 23, the above combination does not include that the system is configured to generate the skin sensor value based on an average number of pixels in the image above predefined thresholds weighted with the corresponding pixel intensity, respectively. 
In a related system for determining properties based on tissue imaging (Abstract of Ishihara), Ishihara discloses processing an image based on an average number of pixels in the image above predefined thresholds weighted with the corresponding pixel intensity, respectively (¶ [0104] discloses an averaging process that determines a number of pixels exceeding luminance level of the predetermined threshold S1 with the number of iterations N0 for averaging). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image analysis of the above combination to incorporate the averaging process as taught by Ishihara. The motivation would have been to a sharper image (¶ [0102] of Ishihara). The Examiner notes that the image is used to generate the skin sensor value in claim 12 of the ‘884 application, so the above combination results in the claimed limitation. 

Claim 26 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/499,884 (hereinafter “the ‘884 application”) in view of US 2013/0256505 A1 (Gomi), as applied to claim 16 above, and further in view of US 2004/0010192 A1 (Benaron) (previously cited). 
With regards to claim 26, the above combination does not include whether the corresponding sensor value is generated after a flat-field correction. 
In a related system for image analysis (Abstract of Benaron), Benaron discloses a flat-field correction is performed prior to image analysis (¶ [0078]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image analysis of the above combination to incorporate that a flat-field correction is performed prior to the image analysis as taught by Benaron. The motivation would have been to reduce the effect of uneven illumination and reflection (¶ [0078] of Benaron). 

Claim 27 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/499,884 (hereinafter “the ‘884 application”) in view of US 2013/0256505 A1 (Gomi), as applied to claim 16 above, and further in view of US 2009/0080726 A1 (Cotton) (previously cited).
With regards to claim 13, the above combination is does not include whether the skin sensor value in dependence of a sensor signal of the sensor is based on an average of the respective signals of red, green, and blue channels of the detector. 
In a related system for analyzing an image of skin (Abstract of Cotton), Cotton discloses determining returned light intensity by using either data from individual channels or an average intensity of a number of different colour channels (¶ [0075]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image analysis of the above combination to incorporate that an average intensity of the red, green, and blue channels being used to determine returned light intensity as taught by Cotton. Because both elements are capable of providing returned light intensity data, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

This is a provisional nonstatutory double patenting rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 18-20, 22, 24-25, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0253224 A1 (Mir) (previously cited) in view of US 2011/0124987 A1 (Papazoglou) (previously cited) and US 2013/0256505 A1 (Gomi). 
With regards to claim 16, Mir discloses a skin parameter measurement system comprising a sensor (¶ [0012] discloses an apparatus for skin testing, wherein ¶ [0017] discloses that measurements include reaction dimensions, color changes, contour changes, and kinetic data showing rates of change in reaction response); ¶ [0077] discloses an image forming apparatus 110 for providing images), the sensor having an optical axis (Fig. 7A-7C and ¶ [0087] depict a normal N which is along the axis of image sensor 112), the sensor  comprising: at least three spatially separated light sources, wherein the light sources are configured to provide unpolarized visible light (¶ [0088] discloses that additional light sources are provided to emit light toward opening 40 from three or more directions; ¶¶ [0086]-[0087] disclose that the light sources may be laser, LED, incandescent, or fluorescent light sources, at least some of which provide visible light source light; ¶ [0086] discloses laser, LED, incandescent, or fluorescent light sources which naturally produce unpolarized light; ¶ [0086] contemplates that polarizers may be placed at the light source 124 and image sensor 112, thereby disclosing that polarizers may also not be placed at the light source 124); and a detector comprising a camera (¶ [0083] discloses that image sensor 112 is a CCD, CMOS, or other type of image sensor) and configured to detect polarized light (¶ [0084] and Fig. 6 disclose the image sensing apparatus 30 including an image sensor 112 and one or more optical elements 114 such as a lens, filter, polarizer, etc.) and comprising a camera disposed at a first distance from each of the light sources (Fig. 7A-7C and ¶ [0088] depict light sources being configured at distances away from and normal N which is along the axis of image sensor 112), wherein the sensor is configured to provide the light from the light sources having an angle of incidence with the optical axis of the sensor in a range of 10-80° (¶ [0086] and Fig. 7A disclose that the oblique angle α at which light source 124 directs light is between 45 degrees and 80 degrees from the normal N), with skin at a second distance when the sensor is configured on the skin (Fig. 6 and ¶ [0084] depict a skin surface position 72 being located at a distance away from the image sensor 112), and to detect reflected light from the light sources (¶ [0086] discloses obtaining images at image sensor 112; ¶ [0087] discloses diffuse and specular reflection from the skin surface being used for obtaining image), and an analysis system comprising a processor (Fig. 2a and ¶ [0077] disclose an image processing controller 42 including a CPU or processor) and configured to generate a skin sensor value based on an intensity dependent on the light reflected from the light sources along a path between the first area and the second area based on a signal from the sensor (¶ [0077] discloses images from image forming apparatus 110 being provided to image processing controller 42; ¶ [0077] discloses that the processor may execute methods illustrated and described with reference to Fig. 10; ¶¶ [0111], [0114] discloses measurement of skin features using the logic flow diagram of Fig. 10; ¶ [0112] and Fig. 13 depict a graph of pixel luminance obtained from the sampling along vertical line 180 of Fig. 12D and ¶ [0111], wherein the measurements of Fig. 13 include the intensity of the reflected light source light along a path between the first area and the second area;  ¶ [0117] discloses determining a length of the wheal based on the measurements shown in Fig. 13; the Examiner notes that the length of the wheal of ¶ [0117] is dependent on the intensity values of all of the points of Fig. 13, including those along the path between the min and max), wherein: the skin parameter measurement system is configured to create an image of the skin with the detector (¶ [0086] discloses obtaining images at image sensor 112), the image of the skin comprising a first area wherein a maximum intensity is sensed and a second area at a first image distance from the first area (¶¶ [0111]-[0113] and Fig. 12D disclose determining points of highest and lowest luminance, wherein vertical line 180 extends through the points), wherein the first area and the second area do not overlap (Fig. 13 discloses that the points of highest and lowest luminance do not overlap).
Mir is silent with regards to whether the first distance is selected from the range of 10-80 mm. 
In a related system for detecting reflected light (Abstract of Papazoglou), Papazoglou discloses the same source-detector separation of 12 mm (¶ [0104]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the source-detector separation of Mir to incorporate a separation of 12 mm as taught by Papazoglou. The motivation would have been to provide a more predictable behavior of the diffuse light (see ¶ [0101] of Papazoglou). Additionally or alternatively, claim 1 would have been obvious in view of the combination since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 21044.04).
Mir further discloses that, in order to provide measurements of the wheal in orthogonal dimension, a second series of images is obtained using illumination from an orthogonal direction, and the logic flow may be duplicated (¶ [0113] of Mir). However, Mir is silent with regards to whether the at least three spatially separated light sources are sequentially driven.  
In a system reasonably pertinent to the problem of imaging skin (¶¶ [0003]-[0004] of Gomi), Gomi discloses lighting is provided in a plurality of directions in sequence (¶ [0002]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified acquisition of the images of Mir such that they are sequentially acquired in a plurality of directions as taught by Gomi. The motivation would have been to extract more accurate features of the skin surface shape for conducting an analysis (¶ [0002] of Gomi) and/or provide additional measurements of the wheal to provide a more accurate diagnostic analysis of the patient.

With regards to claim 18, the above combination teaches or suggests that the system comprises a skin care device, wherein the skin care device comprises the sensor and the analysis system (Fig. 2A of Mir depicts the skin testing apparatus 10 comprising the image sensing apparatus 30 and the controller 42. The Examiner asserts that the skin testing apparatus 10 is a skin care device because testing skin is an integral component of caring for skin). 

With regards to claim 19, the above combination teaches or suggests that the system comprises a skin care device, wherein the skin care device comprises the sensor (Fig. 2A of Mir depicts the skin testing apparatus 10 comprising the image sensing apparatus 30. The Examiner asserts that the image sensing apparatus 30 of the skin testing apparatus 10 is a skin care device because imaging skin is an integral component of caring for skin), and a second device functionally coupled to the skin care device, wherein the second device comprises the analysis system (Fig. 2A of Mir depicts controller 42 functionally coupled to the image sensing apparatus 30).

With regards to claim 20, the above combination teaches or suggests that the system is configured to generate the skin sensor value based on a slope of a curve defined by the intensity of the reflected light source light along the path between the first area and the second area (¶ [0117] of Mir discloses determining a length of the wheal based on the measurements shown in Fig. 13; the Examiner notes that the length of the wheal of ¶ [0117] is dependent on a derivative (i.e., slope of a curve) of the intensity values of all of the points of Fig. 13, including those along the path between the min and max).

With regards to claim 22, the above combination teaches or suggests that the system is configured to generate the skin sensor value based on a number of pixels of the image above a predefined threshold (¶ [0125] of Mir discloses determination of a flare area by applying a suitable threshold to the image such that pixels above the threshold are in one group and pixels below the threshold are outside the group.)

With regards to claim 24, the above combination teaches or suggests that the system is configured to generate the skin sensor value based on a relation between an integrated intensity of the first area and the second area (Fig. 13 of Mir depicts the intensity of the first area and the second area integrated into one map, wherein the wheal feature is determined based on the graph).

With regards to claim 25, the above combination teaches or suggests that the system is configured to define binary large objects in the image, and wherein the system is configured to generate the skin sensor value based on one or more of average size and maximum size of the binary large objects in the area (Figs. 18A-18C and ¶ [0125] disclose determining a binary image based on pixels within groups and calculating a total flare area (i.e., a maximum size)). 

With regards to claim 28, the above combination teaches or suggests that the polarized light is sequentially detected (see the above 103 analysis with regards to the determination of the measurements of the wheal of Mir based on the sequential driving of light of Gomi).

With regards to claim 29, the above combination teaches or suggests a method of sensing skin gloss (Fig. 10 of Mir depicts a method, wherein ¶ [0111] discloses the determination of luminance of the skin), the method comprising providing light source light with the system according to claim 16 to a skin (Fig. 10 of Mir depicts obtaining images, ¶ [0086] of Mir depicts providing light source light to skin; see the above 103 analysis with regards to combination of Mir and Papazoglou which results in the system according to claim 1)  and sensing with the system the reflected light source light reflected at the skin (¶ [0086] of Mir depicts an image sensor 112 which obtains images based on the reflected light source light). 

With regards to claim 30, the above combination teaches or suggests tangible, non-transitory computer readable medium that stores instructions, which when executed by a processor, cause the processor to execute the method according to claim 29 (¶ [0077] of Mir discloses an image processing controller 42 which executes a program of stored instructions including the method illustrated and described with reference to Fig. 10). 

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mir in view of Papazoglou and Gomi, as applied to claim 16 above, and further in view of US 6,571,118 B1 (Utzinger) (previously cited).
With regards to claim 17, the above combination teaches or suggests that the detector comprises a 2D camera (¶ [0084] of Mir discloses that the image sensor 112 is a CCD sensor), wherein the sensor further comprises a focusing lens configured upstream of the detector (Fig. 6 and ¶ [0084] of Mir disclose an optical element 114 including a lens, wherein 114 is upstream of 112), wherein the light sources are configured to provide light (¶ [0086] of Mir discloses lasers, LED, incandescent, or fluorescent light sources). Mir further discloses that there is a spectral analysis of skin images such that the spectral characteristics of the light sources and color sensors are taken into account (¶¶ [0123]-[0124]). 
The above combination is silent with regards to an aperture configured upstream of the detector and upstream of the focusing device, wherein the aperture has a diameter selected from the range of 0.1-0.8 mm, and that the light sources are configured to provide unpolarized white light source light. 
In a related system for spectral analysis, Utzinger discloses providing unpolarized white light source light (Col. 9, lines 48-51). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light sources of Mir to provide white light source light as taught by Utzinger. The motivation would have been to provide more accurate reflectance measurements and/or to provide improved observation of the measurement sight of the physician (Col. 9, lines 48-51 of Utzinger). 
In the related system for spectral analysis, Utzinger discloses an aperture configured upstream of a detector, wherein the aperture has a diameter selected from the range of 0.1-0.8 mm (Col. 18, lines 18-35 disclose an entrance slit having 250 µm diameter and resulting in a spectral resolution of 5 nm, wherein the light is then provided to a CCD camera 44). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above combination to incorporate an aperture having a 250 µm diameter upstream of the detector as taught by Utzinger. The motivation would have been to provide an improved spectral resolution. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mir in view of Papazoglou and Gomi, as applied to claim 16 above, and further in view of US 2016/0345818 A1 (Suzuki) (previously cited).
With regards to claim 21, the above combination is silent with regards to whether the system is configured to generate the skin sensor value based on an area below a curve defined by the intensity of the reflected light source light along the path between the first area and the second area. 
In a related system for monitoring features based on luminance imaging (Abstract of Suzuki), Suzuki discloses generate a value based on an area below a curve defined by the intensity of the reflected light source light along the path between the first area and the second area (¶ [0024] and Figs. 2A-2C depict calculations of an upper eyelid position based on a luminance profile which includes an area of maximum reflectance; ¶ [0024] discloses calculation of the eyelid position based on a threshold luminance value which is adjusted in value in an adaptive manner from the sum total of luminance values (i.e., an area under the curve of Fig. 2B)). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the boundaries of the skin feature of interest as taught by Mir to incorporate the method utilizing the threshold as taught by Suzuki. Because both methods are capable of determining edges based on a luminance profile, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mir in view of Papazoglou and Gomi, as applied to claim 16 above, and further in view of US 2010/0210903 A1 (Ishihara) (previously cited)
With regards to claim 23, the above combination is silent with regards to whether the system is configured to generate the skin sensor value based on an average number of pixels in the image above predefined thresholds weighted with the corresponding pixel intensity, respectively. 
In a related system for determining properties based on tissue imaging (Abstract of Ishihara), Ishihara discloses processing an image based on an average number of pixels in the image above predefined thresholds weighted with the corresponding pixel intensity, respectively (¶ [0104] discloses an averaging process that determines a number of pixels exceeding luminance level of the predetermined threshold S1 with the number of iterations N0 for averaging). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image analysis of Mir in view of Papazoglou and Gomi to incorporate the averaging process as taught by Ishihara. The motivation would have been to a sharper image (¶ [0102] of Ishihara). The Examiner notes that the image is used to generate the skin sensor value in Mir, so the above combination results in the claimed limitation. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Mir in view of Papazoglou and Gomi, as applied to claim 16 above, and further in view of US 2004/0010192 A1 (Benaron) (previously cited). 
With regards to claim 26, the above combination is silent with regards to whether the corresponding sensor value is generated after a flat-field correction. 
In a related system for image analysis (Abstract of Benaron), Benaron discloses a flat-field correction is performed prior to image analysis (¶ [0078]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image analysis of Mir in view of Papazoglou and Gomi to incorporate that a flat-field correction is performed prior to the image analysis as taught by Benaron. The motivation would have been to reduce the effect of uneven illumination and reflection (¶ [0078] of Benaron). 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Mir in view of Papazoglou and Gomi, as applied to claim 16 above, and further in view of US 2009/0080726 A1 (Cotton) (previously cited).
With regards to claim 13, the above combination is silent with regards to whether the skin sensor value in dependence of a sensor signal of the sensor is based on an average of the respective signals of red, green, and blue channels of the detector. 
In a related system for analyzing an image of skin (Abstract of Cotton), Cotton discloses determining returned light intensity by using either data from individual channels or an average intensity of a number of different colour channels (¶ [0075]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image analysis of Mir in view of Papazoglou to incorporate that an average intensity of the red, green, and blue channels being used to determine returned light intensity as taught by Cotton. Because both elements are capable of providing returned light intensity data, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 


Response to Arguments
Interpretation under 35 U.S.C. § 112(f)
The terms “analysis system” and “detector” are no longer being interpreted under 35 U.S.C. § 112(f). 

Objections to the Specification
Applicant’s arguments with respect to the objection to the specification for not presenting sufficient antecedent basis have been fully considered and are persuasive.  The objections to the specification have been withdrawn. 

Objections to the Claims
There are new grounds of claim objections that were necessitated by the claim amendments filed 06/14/2022. 

Rejections under 35 U.S.C. § 112(b)
There are new grounds of rejections under 35 U.S.C. § 112(b) that were necessitated by the claim amendments filed 06/14/2022. 

Rejections under 35 U.S.C. § 112(d)
The rejection under 35 U.S.C. § 112(d) was withdrawn in view of the claim amendments filed 06/14/2022. 

Double-Patenting Rejections
The Examiner acknowledges that the Applicants will file a terminal disclaimer if the rejection remains proper and is the only obstacle to issue.

Rejections under 35 U.S.C. § 103
Applicant's amendment and arguments filed 06/14/2022 with respect to the 35 USC 103 rejections set forth in the Non-Final Rejection mailed 03/15/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2013/0256505 A1 (Gomi). Specifically, Mir further discloses that, in order to provide measurements of the wheal in orthogonal dimension, a second series of images is obtained using illumination from an orthogonal direction, and the logic flow may be duplicated (¶ [0113] of Mir). However, Mir is silent with regards to whether the at least three spatially separated light sources are sequentially driven. Gomi discloses this feature (¶ [0002] of Gomi), which provides the benefit of extracting more accurate features of the skin surface shape for conducting an analysis (¶ [0002] of Gomi). Therefore, the previously applied 103 rejection has been modified to incorporate the teachings of Gomi.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792